Citation Nr: 0940676	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for myofascial pain and arthralgia for the period from June 
30, 2000, to March 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from August 1984 to June 
1987 and from March 1988 to March 1992.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That decision granted service 
connection for myofascial pain and arthralgia and assigned a 
10 percent disability evaluation effective from June 30, 
2000.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2003, December 2005, April 2008, August 2008, and April 2009.  
The case has since been returned to the Board for appellate 
review.

A hearing was held on June 10, 2003, in Montgomery, Alabama , 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has not been met.

2.  From June 20, 2000, to March 1, 2007, the Veteran's 
myofascial pain and arthralgia have not been productive of 
widespread musculoskeletal pain and tender points with 
symptoms that are episodic and with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for myofascial pain and arthralgia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Codes 
8850-5025 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments." Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

Nevertheless, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for myofascial pain and arthralgia.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 
(December 22, 2003).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied with 
respect to the issue of entitlement to a higher initial 
evaluation for his myofascial pain and arthralgia.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  His 
records from the Social Security Administration (SSA) were 
also obtained and associated with the claims file

In addition, the Veteran was afforded VA examinations in May 
2002, February 2005, and March 2007.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate, as they are predicated on a review of the 
claims file and all pertinent evidence of record as well as 
on a physical examination and provide evidence that is 
relevant to rating the disability in this case.  

The Board does acknowledge the contention of the Veteran's 
representative that the disability had increased in severity.  
In particular, he noted VA medical records dated in September 
2003 indicating that there was a worsening.  However, the 
Veteran was subsequently afforded a VA examination in 
February 2005, and there has been no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected since that 
examination.  38 C.F.R. § 3.327(a).  In fact, he did not seek 
any further treatment between the February 2005 VA 
examination and the March 2007 VA examination.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC) and supplemental statements of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran's myofascial pain and arthralgia is currently 
assigned a 10 percent disability evaluation for the period 
from June 30, 2000, to March 1, 2007, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 8850-5025.  Diagnostic Code 8850 
denotes an undiagnosed illness involving the musculoskeletal 
system, but contains no rating criteria.  Instead, the 
disability must be rated as analogous to one of the 
musculoskeletal disabilities found in VA's Rating Schedule. 

Under Diagnostic Code 5025, fibromyalgia is rated with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's like symptoms.  A 10 percent disability 
evaluation is assigned for symptoms that require continuous 
medication for control.  A 20 percent disability evaluation 
is warranted for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time.  A 40 percent rating is 
contemplated for symptoms that are constant, or nearly so, 
and refractory to therapy. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his myofascial pain and arthralgia for the period between 
June 30, 2000, and March 1, 2007.  He is currently assigned a 
10 percent disability evaluation for that time period, which 
contemplates his symptoms requiring continuous medication for 
control.  However, the medical evidence of record does not 
show that his symptoms are episodic with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time.  Indeed, there are no medical records documenting any 
pertinent symptomatology between June 2000 and September 
2001. 

VA medical records dated in September 2001 did note that the 
Veteran's chief complaints included joint pain.  In 
particular, he indicated that he had finger joint pain and 
swelling and that his knees also hurt, burned, tingled, and 
swelled.  However, an x-ray of his hand was negative at that 
time.

The Veteran was afforded a VA examination in May 2002 at 
which time he complained of arthralgia in his hands, knees, 
ankles, and elbows.  He stated that the symptoms were 
constant, but he denied having any swelling or deformities of 
the joints.  It was also noted that had had a history of gout 
ten years earlier.  A physical examination found his 
extremities to have a good range of motion with good pulses.  
Following the examination, the examiner recommended a 
rheumatology consultation.  

VA medical records dated in June 2002 indicate that the 
Veteran was referred for a rheumatology consultation after 
complaining of pain in the joints of his hands as well as 
occasional swelling and pain in his knees and hips, despite 
having negative x-rays.  It was noted that his fingers 
sometimes became swollen too.  Following a review of his 
medical history and a physical examination, the Veteran was 
diagnosed with myofascial pain.  It was noted that there was 
no evidence of swollen joints, bursitis, or tendonitis and 
that all x-rays had been negative.   

VA medical records dated in August 2002 note that the Veteran 
had a history of chronic pain on the right side, especially 
in his joints.  

Private medical records dated in September 2002 document the 
Veteran as indicating that his medical situation fluctuates.  
He stated that he could lift a maximum of 100 pounds, but 
only 20 pounds with any frequency.  He could stand with 
breaks for about half an hour in an eight hour work day and 
sit with breaks for about four hours continuously.  The 
Veteran noted that he sometimes used a cane to ambulate and 
that he had difficulty with stooping, bending, crawling, 
climbing ladders and stairs, kneeling, and pushing with his 
legs.  

VA medical records dated in May 2003 indicate that the 
Veteran complained of pain in his left arm and leg as well as 
knee pain and edema to the feet.  He described the pain as 
achy and arthritic in nature.  An additional note dated on 
the same day indicates that the Veteran continued to complain 
of fibromyalgia pain, but there was no swelling, and he had a 
full range of motion of all extremities.  He was assessed as 
having multiple joint pain with a history of fibromyalgia.  
Although the Veteran had chronic pain, it was also noted that 
he was on medication and doing satisfactorily. 

Private medical records dated in May 2003 document the 
Veteran as being hospitalized for an asthma attack.  There 
was also an indication that he had reported having joint pain 
during that treatment.  
	
VA medical records dated in September 2003 indicate that the 
Veteran was unable to work due to his fibromyalgia.  It was 
also noted that month that he had continued and worsening 
fibromyalgia during the previous ten years.  He reported 
having pain and deep burning in his bones that traveled into 
different parts of his body and lasted for up to three 
minutes.  

VA medical records dated in October 2003 note that the 
Veteran was still complaining of chronic fibromyalgia pain.  
However, it was also noted that he was not in any acute 
distress.  

The Veteran was subsequently afforded a VA examination in 
February 2005 during which he reported having multiple joint 
pain that he described as chronic, deep, and dull that 
occasionally throbbed.  He indicated that the pain primarily 
involved the pelvic area, both kneecaps, and both hands.  
However, there was no associated stiffness.  A physical 
examination found his strength to be 5/5 in the upper and 
lower extremities, and his stance and posture were erect.  
The Veteran had a normal gait and ambulation, and he was able 
to stand and walk on his toes.  His coordination was steady, 
and no assistive device was used.  There was no amputation or 
deformity noted, nor was there any joint swelling, synovitis, 
warmth, or redness.  The examiner commented that the Veteran 
only had two requisite palpable tender points present in the 
second constochondral junction on the left and right.  All of 
the other requisite tender/trigger points for fibromyalgia 
were negative.  Following a physical examination, the final 
diagnosis was listed as myofascial pain and fibromyalgia.  It 
was again noted the joint pain involved the pelvic area, 
kneecaps, and hands, but that he only had 2 of the 18 
requisite tender points per the American College of 
Rheumatology fibromyalgia criteria.  The examiner also stated 
that the Veteran was not on any prescription medication for 
joint pain.  

There are no medical records documenting any pertinent 
symptomatology between February 2005 and March 2007.  

Although the aforementioned evidence does indicate that the 
Veteran had reported having chronic joint pain, there is no 
evidence showing that he had exacerbations of his symptoms.  
In fact, the Veteran did not seek any treatment from June 
2000 to September 2001 and from February 2005 to March 2007, 
and when he did seek treatment between those two time 
periods, there was no indication that he was experiencing any 
exacerbation of his symptoms.  Moreover, VA medical records 
dated in May 2003 noted that the Veteran was on medication 
and doing satisfactorily.  In addition, the February 2005 VA 
examiner only found the Veteran to have two trigger points 
and observed that he was not taking any prescription 
medication for joint pain.  As such, the Veteran has not been 
shown to have met the criteria for an evaluation in excess of 
10 percent under Diagnostic Code 5025.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's myofascial pain and 
arthralgia is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent disability evaluation, and no higher. In 
this regard, the Board observes that the Veteran has 
complained of pain on numerous occasions.  However, Board 
notes that the effect of the pain is contemplated in the 
currently assigned 10 percent disability evaluation under 
Diagnostic Codes 8850-5025.  Indeed, the September 2002 
rating decision specifically considered the Veteran's pain in 
its grant of the 10 percent disability evaluation.  Moreover, 
given that the Veteran was not on continuous medication at 
the time of the February 2005 VA examination and did not seek 
any subsequent treatment, it appears that the 10 percent 
disability evaluation sufficiently contemplates his chronic 
pain.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
Veteran's myofascial pain and arthralgia for the period from 
June 30, 2000, to March 1, 2007.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected myofascial 
pain and arthralgia have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  
Moreover, section 3.321(b)(1) does not preclude the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  In this case, the 
Board notes that the RO did not grant compensation benefits 
on an extraschedular basis.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the Board does not find the Veteran's disability 
picture to be unusual or exceptional in nature as to warrant 
referral of his case to the Director or the Under Secretary 
for review for consideration of extraschedular evaluation 
under the provisions of 38 U.S.C.A. § 3.321(b)(1).

The Board does observe that the Veteran is currently 
unemployed and that VA medical records dated in September 
2003 documented his report that he was unable to work due to 
his fibromyalgia.  However, the evidence does not show that 
he is unemployed due solely to his service-connected 
myofascial pain and arthralgia.  Moreover, the sole fact that 
a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Instead, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2004); see also Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  It is not clear from the 
evidence of record that the Veteran's myofascial pain and 
arthralgia alone are productive of marked interference with 
employment.

The Board further notes that the Veteran was awarded 
disability benefits from the Social Security Administration 
(SSA).  However, a review of the decision shows that it 
considered multiple disabilities and was based primarily on 
his posttraumatic stress disorder (PTSD) and asthma.  In this 
decision, the Board is only concerned with the impact of the 
Veteran's service-connected myofascial pain and arthralgia.  
Moreover, the criteria utilized by VA and the SSA in 
determining entitlement to disability benefits are not same, 
and a determination by SSA is not binding upon VA.  See, 
e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 
Vet. App. 456, 461 (1992).  The law requires VA to make an 
independent analysis and determination.  In this case, VA is 
not able to consider all the disabilities from which the 
Veteran suffers in determining unemployability. See 38 C.F.R. 
§ 4.16(a).  As such, the grant of SSA benefits is not 
sufficient to warrant referral for an extraschedular 
evaluation.

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected myofascial pain and arthralgia, as 
evidenced by his 10 percent disability evaluation, the 
evidence does not show that the disorder alone precludes 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2009).  

Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluation assigned to the 
Veteran's myofascial pain and arthralgia for the period from 
June 30, 2000, to March 1, 2007, under the VA Schedule for 
Rating Disabilities accurately reflects the Veteran's overall 
impairment to his earning capacity due to that service 
connected disability.  Therefore, an extraschedular 
evaluation for the Veteran's service-connected myofascial 
pain and arthralgia from June 30, 2000, to March 1, 2007, is 
not warranted.


ORDER

An initial evaluation in excess of 10 percent for myofascial 
pain and arthralgia is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


